

116 HRES 1195 IH: Condemning Turkey’s attacks on United States forces and allies and Turkey’s continued support for terrorist organizations.
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1195IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Ms. Gabbard submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning Turkey’s attacks on United States forces and allies and Turkey’s continued support for terrorist organizations.Whereas Turkey has been a North Atlantic Treaty Organization (NATO) member since 1952 and as such Turkey is obligated to adhere to the principles and mission of the North Atlantic Treaty;Whereas under the nearly two-decade long authoritarian rule of Recep Tayyip Erdoğan, Turkey has eroded that relationship by—(1)implementing domestic policies that violate the founding principles of NATO to live in peace with all peoples and governments, and safeguard the freedom, common heritage, and civilization of their peoples, founded on the principles of democracy, individual liberty, and the rule of law; and(2)taking deliberate hostile actions against NATO allies as well as aggressive actions that threaten regional stability, undermine United States security interests, and risk drawing NATO into a larger conflict of Turkey’s own creation;Whereas Turkey’s use of the S–400 air defense system on United States-made F–16 fighter jets returning from the Eunomia exercise conducted by France, Italy, Greece, and Cyprus in August of 2020 was an act of unwarranted aggression on a NATO ally;Whereas, in June 2020, the Turkish Navy was found to be escorting a vessel suspected of shipping arms to Libya in violation of an arms embargo and that the Turkish Navy acted to prevent a French naval vessel from investigating the suspected vessel, prompting a NATO investigation;Whereas Turkey has threatened other allies in NATO and disregarded international law by sending a research vessel and naval ships into Greek waters around the island of Kastellorizo on an oil exploration mission in waters that the United Nations, the European Union, and international law maintain are within the Greek Exclusive Economic Zone (EEZ);Whereas the buildup of Turkish tanks in the Province of Erdine on the border between Greece and Turkey, and Turkey’s threatening rhetoric against Greece on state-run media, has further increased tensions between the European Union and Turkey;Whereas Turkey has provided indirect and direct military, economic, and political support to known terrorist organizations such as the Islamic State and Al Qaeda-linked jihadist groups such as Hay’at Tahrir al-Sham (HTS) and the Free Syrian Army (FSA) in northern Syria;Whereas, on October 11, 2019, Turkey deliberately attacked Kurdish forces with indirect fire, with full knowledge that United States special forces were co-located with them and that their artillery rounds could hit United States forces;Whereas this attack forced the withdrawal of United States troops from their observation post, whose exact location was known to the Turkish military;Whereas General Mark A. Milley, Chairman of the Joint Chiefs of Staff, said that because Turkey knew the exact location of United States troops, this was a deliberate show of force against the United States and its Syrian Democratic Forces (SDF) partners, as all artillery operated by the Turkish military would have United States locations programmed as No Fire Areas (NFAs);Whereas former American envoy for the anti-ISIS coalition Brett McGurk released statements supporting General Milley’s assertions;Whereas Turkey has continually undermined the efforts of the United States-supported Syrian Kurds by taking military action against them, including—(1)heavy artillery attacks on Kurdish SDF in the Abu Rasin region of Al-Hasakah on September 23, 2019;(2)a bombardment of a Kurdish SDF outpost on October 8, 2019; and(3)an attempted assassination of a Kurdish SDF defense official near Ain al-Issa by an armed Turkish drone in August of 2020;Whereas continued aggression by Turkey and its proxies against the SDF in northern Syria has led to a resurgence of ISIS and Al Qaeda, and further destabilization of the region;Whereas Turkey has sent between 3,500 and 3,800 paid Syrian fighters with links to Al Qaeda and ISIS along with Turkish soldiers to Libya to fight in its civil war, undermining the peace and reconciliation process there and providing a haven for terrorist organizations;Whereas Turkey has escalated its involvement in the conflict between Azerbaijan and Nagorno Karabakh, previously offering political support for Azerbaijan’s position, but now providing direct military support;Whereas Turkey maintains a closed border with the Republic of Armenia, a country with friendly relations with the United States, and has repeatedly issued threats against the Republic of Armenia, Nagorno Karabakh, and Armenian communities in other parts of the world, at times thinly veiling its threats with references to the genocide of Armenians in Turkey that took place in the early 20th century;Whereas reports indicate that Turkey has sent Syrian fighters, many of whom have been associated with Al Qaeda and ISIS, to fight against the Armenians of Nagorno Karabakh;Whereas it has been reported that Turkey has participated in or taken outright control of Azerbaijan’s air command and military offensive against Nagorno Karabakh and that its F–16 fighters have been engaged in attacks against both Nagorno Karabakh and the Republic of Armenia;Whereas NATO has called for the immediate cease-fire to hostilities in Nagorno Karabakh in response to Azerbaijan’s military attack on Nagorno Karabakh while Turkey has contradicted NATO’s position by publicly supporting and assisting with Azerbaijan’s continued military aggression;Whereas in response to Canada’s decision to suspend arms exports to Turkey in response to its involvement in Azerbaijan’s military offensive, Turkey cited the NATO relationship as the reason for its disappointment in Canada’s decision, associating NATO with its actions in the Caucasus; andWhereas this conflict threatens to draw Russia into the conflict, as they have a mutual defense agreement with Armenia, therefore heightening the possibility of NATO involvement should Turkey invoke Article 5 of the North Atlantic Treaty: Now, therefore, be itThat the House of Representatives—(1)strongly condemns Turkey’s attacks on United States forces, allies, and partners including the Kurdish Syrian Democratic Forces;(2)demands the end of Turkey’s support of terrorist groups such as ISIS, Al Qaeda, and others; and(3)calls on the President to work with NATO to create the necessary process to remove Turkey from NATO.